By the court.

The only question which this case presents, is, whether the defendant had a right to change the mode, in which he used the water, for the purposes of his mill, provided he took no more water than was necessary to work the mill, before he made the changes r This question has long been settled, and we think that the direction, to the jury, was as favorable to the plaintiffs, as the law will warrant. 1 B. & A. 258, Saunders v. Newman; 2 N. H. Rep. 255, Bullen v. Runnels; 4 Coke, 86, Luttrel's case; 5 Taunton, 454, Alder v. Lavil.

Judgment on the verdict.